TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 18, 2020



                                      NO. 03-18-00566-CV


                     Chisholm Trail SUD Stakeholders Group, Appellant

                                                  v.

     The Chisholm Trail Special Utility District; Delton Robinson, C.E. ("Ed') Pastor;
       Mike Sweeney; James Pletcher; Pat Gower; Robert Kostka, David Maserang,
  Gary Goodman, and Robert Johnson, Jr., in their Official Capacities as Directors of the
   Chisholm Trail Special Utility District; and The City of Georgetown, Texas, Appellees




           APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
           VACATED AND DISMISSED -- OPINION BY JUSTICE GOODWIN


This is an appeal from the order of final summary judgment signed by the trial court on

August 20, 2018. Having reviewed the record, it appears that the Court lacks jurisdiction over

the appeal. Therefore, the Court sets aside the trial court’s order of final summary judgment and

dismisses this case for lack of subject matter jurisdiction. The appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.